DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 was considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Objections
Examiner withdraws the claim objections based upon Applicant’s correction to claims 19-20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Von Malm (US 2017/0309794 A1) (“Von Malm”).

    PNG
    media_image1.png
    465
    868
    media_image1.png
    Greyscale

Regarding claim 1, Von Malm teaches at least in figures 1-2, 4, 7, Examiner’s annotated figure 1 above, and Examiner’s annotated figure 7 below:
a metal contact (30) between a first isolation region (B) and a second isolation region (C) on a first surface (where 3 is located) of an epitaxial layer (1),

a second surface (where 2 is located) of the epitaxial layer (1) distal to the first surface (where 3 is located) comprising a first protrusion (a first 21) and a second protrusion (a second 21), each of the first protrusion (a first 21) and the second protrusion (a second 21) having a first sidewall and a second sidewall (each of the 21s have D and E), 
the first sidewall and the second sidewall (D and E) comprising portions of the epitaxial layer (1)  on the first protrusion and the second protrusion (D and E);
a wavelength converting layer (5) on the second surface (where 2 is located) between the first protrusion and the second protrusion (5 is between a first 21 and a second 21);

    PNG
    media_image2.png
    320
    841
    media_image2.png
    Greyscale

a second contact (F) extending from the first surface of the wavelength converting layer (51); and
a passivation layer (G) electrically isolating the second semiconductor layer (3) and the active region (11) from the second contact (F)


Regarding claim 7, Von Malm teaches at least in figures 1-2, and 4, and Examiner’s annotated figure 1 above:
wherein the first isolation region (B) and the second isolation (C) region comprise a dielectric material (¶ 0076, where B and C is silicon oxide).
Regarding claim 8, Von Malm teaches at least in figures 1-2, and 4, and Examiner’s annotated figure 1 above:
wherein the epitaxial layer (1) comprises a Type III-nitride (¶ 0006).
Regarding claim 9, Von Malm teaches at least in figures 1-2, and 4, and Examiner’s annotated figure 1 above:
wherein the first sidewall is aligned (D) with the first isolation region (B) and the second sidewall (E) is aligned with the second isolation region (C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm (US 2017/0309794 A1) (“Von Malm”), Sheu et al. (US 2003/0127658 A1) (“Sheu”).
Regarding claim 4, Von Malm teaches at least in figures 1-2, 4, 7 and Examiner’s annotated figure 1 above:
That the active layer sequence 1 is comprised of III-nitride semiconductors that may comprise dopants. ¶ 0006 Von Malm does not state which layers are doped and which layers are not. Thus, Von Malm does not explicitly teach:
wherein the first semiconductor layer comprises an n-type doped Type III-nitride and the second semiconductor layer a p-type doped III-nitride.

Sheu teaches at least in figures 3-4:
wherein the first semiconductor layer (130) comprises an n-type doped Type III-nitride (¶ 0031, where 130 is n-type III-nitride) and the second semiconductor layer (132) a p-type doped III-nitride (¶ 0033, where 132 is p-type III-nitride).
It would have been obvious to one of ordinary skill in the art that the active layer sequence of Von Malm would have been structured like that described in Sheu because Von Malm assumes one of ordinary skill in the art would know how to structure the layers of the 
Regarding claim 5, Sheu teaches at least in figures 3-4:
wherein the active region (140) comprises a partially doped or undoped Type III-nitride (¶ 0032, where 140 can be doped or undoped III-N material).
Regarding claim 6, Von Malm teaches at least in figures 1-2, and 4, and Examiner’s annotated figure 1 above:
wherein the active region (11) extends beyond an outer edge of at least one of the first isolation region (B) and the second isolation region (C).
Regarding claim 8, Sheu teaches at least in figures 3-4:
wherein the epitaxial layer (130/140/132) comprises a Type III-nitride (¶ 0032).
Regarding claim 21, the combination of Von Malm and Sheu teach:
Wherein the second contact (Von Malm 31) comprises the n-contact (Sheu 130; Von Malm 2) (where an n-contact is merely a label for the second contact as it contacts the n-type semiconductor portion of Von Malm 1).




Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not disclose a second contact. 
This argument is unpersuasive as at least figures 1-2, 4, and 7 of Von Malm disclose element 31 is a second contact.
Applicant contends that the prior art does not disclose the second contact is an n-type contact. 
This argument is unpersuasive because an n-type contact simply means that the contact connects to a n-type semiconductor. As shown above, the combination of references teaches that the second conductor of Von Malm would be connected to the n-type semiconductor layer of the LED.
For all the above reasons, Applicant’s arguments are not persuasive. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822